Citation Nr: 1723069	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to a disability rating in excess of 70 percent disabling for persistent depressive disorder, previously evaluated as major depressive disorder, not otherwise specified (NOS) and borderline schizophrenic disorder; hereinafter his psychiatric disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1970 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1978 rating decision, which denied service connection for an eye disability, and a May 2010 rating decision, which continued a 70 percent disability rating for depressive disorder, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran filed a claim for entitlement to service connection for an eye condition in July 1975, and it was subsequently denied in March 1976.  The claim was again denied in an August 1978 rating decision.  The evidence of record does not indicate that the Veteran received proper notice of these decisions or his appellate rights.

If VA fails to provide the claimant with information or material critical to the appellate process, the one year appeal period does not begin to run.  See Cook v. Principi, 318 F.3d 1334, 1340 (2002).  Such information includes notice of the decision and notice of the Veteran's procedural and appellate rights.  Therefore, neither the March 1976 nor the August 1978 rating decisions are considered final and new and material evidence is not required in order for the Board to adjudicate the Veteran's claim for entitlement to service connection for an eye condition.

In November 2010, the Veteran submitted a Notice of Disagreement (NOD) for the current 70 percent rating for his service connected depressive disorder.  Although it is not entirely clear on its face, when viewing the NOD in the light most favorable to the Veteran, the Board has construed it to apply to all issues in the May 2010 decision.  In February 2012, the Veteran perfected his appeal.  In April 2015, the RO issued a Supplemental Statement of the Case (SSOC) again denying an increased rating.  In December 2014, the Board remanded the issue again to the RO, and, in December 2015, the RO issued rating decision, again denying an increased rating.  In March 2017, an informal hearing presentation (IHP) was submitted by the Veteran's representative.

The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

Additionally, the Veteran filed a formal claim for a TDIU in June 2015.  In December 2015, the Veteran was granted a TDIU with an effective date of June 29, 2015.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disability has not resulted in total occupational and social impairment.

2.  For the rating period prior to June 29, 2015, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for persistent depressive disorder not otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9433 (2016).

2.  The criteria for an effective date prior to June 29, 2015 for the award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010 regarding his claim for entitlement to an increased evaluation in excess of 70 percent disabling for his psychiatric disability.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in this decision.

The Veteran was afforded VA examinations in May 2010, February 2015, and October 2015.  There is no evidence that the VA examination reports were deficient in any manner.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the medical examination reports, along with the Veteran's VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Pursuant to the Board's December 2014 remand, the AOJ provided a Supplemental Statement of the Case in January 2015, obtained available VA treatment records from January 2012, and scheduled the Veteran for a VA psychiatric examination on September 30, 2015.  A letter from the Durham VAMC in November 2015 indicates that they have no records responsive to the RO's request for additional medical records for the Veteran.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's December 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the depressive disorder claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Psychiatric Disability Rating

The Veteran contends that his psychiatric disability meets the criteria for a 100 percent evaluation.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).  The DSM-IV has been recently updated with a Fifth Edition (DSM-V), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.

For purposes of considering the evidence in connection with the depressive disorder issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV").  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In the Veteran's May 2010 VA examination, the examiner noted that the Veteran was appropriately groomed, he was cooperative and friendly, his affect was appropriate, his psychomotor activity, speech, and thought process and content were all unremarkable, he had no hallucinations or memory problems, and had no homicidal or suicidal ideations.  At this examination, the Veteran did not contend that that his unemployment was due to his mental disorder.  The examiner assessed a GAF score of 60, indicating moderate symptoms representing moderate difficulty in social, occupational, or school functioning.

In December 2014, the Board remanded this issue for a new VA examination because evidence of a conviction for assaulting his longtime girlfriend suggested a material change in the Veteran's disability since the May 2010 VA examination.

In a February 2015 VA examination, the examiner found that a more accurate DSM-V psychiatric diagnosis accounted for the Veteran's long history of low-level and daily depressive symptoms would be Persistent Depressive Disorder, noting that the diagnosis should be construed as a diagnostic nomenclature correction of his service-connected depressive disorder, NOS condition.  The examiner provided that the nature of persistent depressive disorder is such that patients typically experience continuous depression symptoms that may meet full major depressive disorder episode criteria, and the daily depression difficulties are characterized by hopelessness, insomnia, apathy, and reduced self-esteem.  However, the examiner noted that while these symptoms and their frequency best fit the Veteran's current complaints and difficulties, the severity of his condition is not such that he could be considered completely unable to complete work-related tasks.

The February 2015 examiner also explained that the Veteran's current psychiatric symptoms may reduce his efficiency or contribute to mild social difficulties but that they would  not preclude him from engaging in tasks similar to those in which he previously engaged.  The examiner stated that the Veteran is able to maintain enough civility and work ethic to maintain employment for reasonably lengthy periods of time.  During the examination, the Veteran expressed having a depressed mood, characterized by a sense of hopelessness, worry, apathy, insomnia, and regrets about the past.  The examiner noted that the Veteran has not had VA psychiatric prescription medication since 2011.  While the VA examiner determined that the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood, he indicated, as noted in the previous VA examination, that the Veteran was appropriately groomed, had an appropriate affect, had unremarkable psychomotor activity, speech, and thought process and content, and denied any visual or auditory hallucinations or delusions.  The VA examiner noted that the Veteran had passive suicidal ideation but denied any active ideation.  The Veteran also denied any active or passive homicidal ideation.  The examiner also noted that the Veteran presented symptoms, such as apathy and anhedonia; existential crisis/worry; adjustment issues related to functional limitations posed by residual motor deficits from his 2012 CVA; late-onset insomnia; regrets about past behavior; and self-isolation/social withdrawal.

In the Veteran's September 2015 VA examination report, the examiner noted that "The Veteran reported feeling depressed more than half the days for over two years, noting that the depression has not remitted for any period as long as two months."  The Veteran also reported symptoms including depressed mood, loss of interest or pleasure, fatigue and loss of energy, appetite disturbance, sleep disturbance, difficulty concentrating, thoughts of suicide, and hopelessness.  The Veteran reported problems with worthlessness and guilt, feeling like a failure, and having low self-esteem, all of which trigger and fuel irritability.  The examiner noted that the Veteran reported multiple ways in which his symptoms affect his social and occupational functioning, specifying that he has been isolating himself from other people and that others have distanced themselves from him because he can be aggressive and hostile.  The Veteran reported having a history of problems with verbal and physical anger outbursts with other people; he also reported having problems with irritability with his wife.

The September 2015 VA examiner found that the Veteran has occupational and social impairment with reduced reliability and productivity, based on his reports of problems with anger outbursts at work and negative feedback from supervisors about his behavior.  The examination provided that his symptoms of depression would not fully prevent him from completing physical labor tasks but also noted that with his depression-related sleep disturbance and fatigue, he has low energy levels which negatively impact his ability to effectively complete tasks in a productive and reliable manner.  The examiner also noted that the Veteran's depression would have a negative impact on his ability to complete sedentary tasks.  The Veteran reported having problems focusing and concentrating, noting that he would likely be easily angered by interacting with other people.  The Veteran reported that since his last VA examination, he had been isolating himself and has since lost contact with other people except his wife.  The Veteran stated that he is married but that he and his wife do not talk often.  The Veteran also reported feeling angry and irritated when around other people, including his wife.

The VA examiner noted that the Veteran has not participated in mental health treatment through the VA since his last VA examination in February 2015.  The examination provided that the Veteran thinks about suicide, including thoughts about "copicide" or threatening police to get them to kill the Veteran, but he stated that he would not harm himself and would not engage police  in an attempt to get them to kill him.  He stated that he would call the crisis line if needed to keep himself safe.

During the examination, the Veteran reported that he feels depressed every day, isolates himself, has a loss of appetite, loss of interest in activities he used to enjoy, and problems falling and staying asleep.  The examiner noted that the Veteran has symptoms including:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting.  Still, the examiner found that the Veteran was polite, open, and cooperative during the interview and testing, and that he appeared to put forth good effort during the mental status examination and appeared to be a good informant.  The examiner provided that the Veteran was appropriately dressed with good hygiene and that the Veteran's speech was within normal limits regarding articulation, rate, tone, volume, and production.  While noting that the Veteran's affect was highly irritable at times during the interview, the examiner found that it was usually appropriate to the content of the Veteran's speech.  The examiner found that the Veteran was alert, attentive, and oriented to person, place, time, and situation; his attention and concentration during the evaluation appeared adequate, memory abilities appeared intact, and he displayed evidence of abstract reasoning.  His thought processes were logical and organized during the evaluation and there was no evidence of delusions.  The Veteran neither reported nor exhibited auditory or visual hallucinations.  He described his current mood as "so-so" and over the past month "terrible", providing that his most significant problem is "people" and not feeling connected to others.

In addition, the Veteran's spouse provided a statement in August 2015 describing the Veteran as feeling irritable and angry with himself.  She stated that the Veteran overthinks situations and was taking it out on others, resulting in him being more distant.  She also said that he frequently feels upset and avoids others.

The Board takes into consideration the Veteran's statements, the statement from his spouse, and the VA examinations provided to the Veteran.  While the Board acknowledges a decline in the Veteran's condition, the Board finds that the Veteran's current symptoms do not rise to the level of 100 percent disabling as described above.  The VA examinations provide that the Veteran's symptoms do not rise to the level of total occupational and social impairment.  The VA examinations note that the Veteran does not have delusions or hallucinations or gross impairment in thought processes or communication.  The VA examinations also provide that the Veteran is oriented to time and place and does not exhibit any signs of memory loss.  While the Veteran did report to the VA examiners that he has had thoughts of hurting himself, he also indicated that he would never act on them.  The medical evidence does not indicate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Significantly, the level of impairment show is not total social or occupational impairment.

For the reasons discussed above, the Board concludes that the Veteran's psychiatric disability does not approximate the criteria for a 100 percent schedular rating under § 4.130.  Hence, a higher rating under § 4.130 is denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Rating - 38 C.F.R. § 3.321(b)

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  A remand for referral of the claim for a higher initial rating for depressive disorder for extraschedular consideration is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, a rating of 70 percent, but no higher, is warranted for the Veteran's depressive disorder.  As the preponderance of the evidence is against a rating higher than 70 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


IV.  TDIU prior to June 29, 2015

The Veteran filed a formal claim for TDIU in June 2015.  In a December 2015 rating decision, the Veteran was granted TDIU, effective June 29, 2015, the date of the formal claim.  He indicated that he was unable to secure and follow a substantially gainful occupation due to his 70 percent disability.

In Rice v. Shinseki, the Court explained that a request for a TDIU is not always a separate claim, as follows:

A request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, whether as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for an increased rating.  22 Vet. App. 447, 453-54 (2009).  In the instant case, the TDIU issue arose as part of his claim for an increase for his service connected psychiatric disability.  The date of the claim is therefore the date of his claim for an increase, December 29, 2009.

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b).

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  For purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

There are three determinations that the Board must make to determine the proper effective date.  First, the date that VA received the Veteran's claim.  Second, the date that the percentage requirements for § 4.16(a) were met.  Third, the date that the Veteran's service connected disability or disabilities rendered him unable to secure and follow a substantially gainful occupation; i.e., the date that his service-connected disabilities or disability rendered him unemployable.

Unless specifically provided otherwise, in chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

These statutory provisions are implemented by regulation at 38 C.F.R. § 3.400.  The general part of the regulation provides that except as provided otherwise, the effective date of an evaluation and award of compensation or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Board finds that the Veteran has met the percentage requirements of 38 C.F.R. § 4.16(a) during the pendency of his appeal.

As to whether he was unemployable solely due to his service-connected disability before June 29, 2015, the Board finds in the negative.

The record shows that the Veteran began having employment issues as early as 2009, as indicated in VA treatment records submitted in 2012, due in part to his service-connected disability.

The Veteran submitted an Application for Increased Compensation Based on Unemployability in June 2015 and again in November 2015.  In the June 2015 application, the Veteran provided that he has been unemployed since 2009, and that he became too disabled to work in February 2011, when he suffered a stroke.  In the November 2015 application, the Veteran provided that he became too disabled to work in April 2006.  In that application, he provided that he has not worked since 2006 and that he has not worked in the last five years (prior to the application).

In the May 2010 VA examination, the examiner reported that the Veteran requested the examination because he was "unemployed and unable to get a job" and was told to apply for increase.  At the time of this examination, the Veteran reported that he had been unemployed for the past 18 months and that he had difficulty finding a job; however, he also stated that it was not because of his psychiatric disability.

In the January 2012 VA medical treatment records, it is noted that the Veteran consistently reported that he was unemployed, while also mentioning twice that he was working odd jobs.

In the February 2015 VA examination report, the examiner provided that the severity of the Veteran's condition would not make him completely unable to complete work-related tasks.  The Board recognizes that a complete inability to perform work-related tasks is not a requirement for TDIU as such a requirement would place a more onerous obligation on the Veteran that that required by regulation.  The examiner's explanation, however, is probative as to whether the Veteran was unable to secure and follow a substantially gainful occupation as of February 2015.

The examiner stated that the Veteran had been able to maintain lengthy periods of employment over the years, explaining that the Veteran most recently worked at a restaurant in 2012 and was fired because of a criminal conviction requiring jail time, not because of his psychiatric disability.  This examiner noted that the Veteran's symptoms would not preclude him from engaging in tasks similar to his previous employment.  However, while the examiner stated that the Veteran's depression symptoms may reduce the efficiency of his work or contribute to mild social difficulties secondary to mood-related anger/irritability, he also stated that his work record indicated that the veteran is able to maintain enough civility and work ethic to maintain employment for reasonably lengthy periods, noting that the Veteran previously worked at a restaurant, at a fast food establishment, and at a hotel.  The examiner did not provide the dates of employment.

The examiner in the February 2015 VA examination also noted that while it was not in the scope of the examination request, that the Veteran's non-service-connected stroke may be a more notable employment barrier.

The record contains VA treatment notes, dated August 2015, providing medical history from May 2004 through July 2015.  These records provide that the Veteran expressed having "existential angst" since his stroke and endorsed having a depressed mood, which is characterized predominantly by a sense of hopelessness, rumination/worry, apathy, insomnia, and regrets about the past (low self-esteem).  In addition to his psychiatric symptoms indicative of depression, the Veteran expressed having some adjustment difficulties to his motor residual problems since his stroke.  The Veteran is self-conscious of these difficulties and feels that they are a notable impediment to his employment.  These records also provide that prior to 2012, the Veteran admitted to having a significant drinking problem in which he was abusing alcohol on a daily basis, but the Veteran also added that he was a "functional drunk" and that he maintained employment during this period as well.  It is also noted on July 31, 2014 that the Veteran reported that he had been working with his representative to increase his SC disability, and that he had a form that needed to be filled out attesting to his "unemployability."

During the September 2015 VA examination, the Veteran reported that his depression symptoms would not fully prevent him from completing physical labor tasks such as lifting, pushing or pulling.  However, he also noted that with his depression-related sleep disturbance and fatigue he has low energy levels which negatively impact his ability to effectively complete tasks in a productive and reliable manner.  The Veteran stated that his depression would have a strong negative impact on his ability to work with other people in any kind of work environment.  The Veteran discussed having a history of trying to work around other people and then either having problems with anger outbursts or just quitting to avoid having those outbursts in the work environment.  The Veteran described feeling very angry about minor infractions by his co-workers or when they would do things differently than he would do them.  The Veteran also reported having problems focusing and concentrating, especially when feeling distressed.  The examination provided that the Veteran would have difficulty with completing tasks in a reliable and efficient manner in any physical or sedentary work environment.  The Board finds this to be highly probative evidence that the Veteran was unable to secure and follow a substantially gainful occupation at the time of his September 2015 VA examination.

The Veteran reported that he last worked in 2010 as a server in a restaurant and he had a lot of problems getting along with customers and co-workers.  He reported that he would try to ignore and avoid other people because he was afraid that he would have severe anger outbursts.  The Veteran also reported that he had problems with irritability with customers "a lot of times" and received negative feedback from his boss.

The September 2015 examination also discussed the impact of his psychiatric disability on sedentary employment.  The examiner explained that the Veteran's disability would have a negative impact on his ability to complete sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  The Veteran reported that he would likely be easily angered by other people and that he tends to feel offended or take things more personally than other people do because of his irritability.  He also discussed experiencing fatigue and loss of energy, particularly from depression-related sleep disturbance.  As a result, the Veteran would have difficulty completing tasks in a reliable and efficient manner in any physical or sedentary work environment.  The Veteran stated that his depression would have a strong negative impact on his ability to work with other people in any kind of work environment.

The examination also provided that since the prior examination, the Veteran stated that he has not been able to work because of his stroke and that his stroke is related to health behaviors including a history of substance abuse, drinking, and smoking which were caused by his mental health symptoms.  However, the Veteran provided additional information, including his problems with employment because of irritability and anger outbursts that interfered with occupational functioning long before his stroke.  The Veteran reported ongoing problems with irritability and anger outbursts such that regardless of any medical problems, he would still have great difficulty maintaining employment currently.  Meanwhile, due to stressors caused by the stroke, he described his mental health symptoms as worse than before.

The Board finds that the Veteran's statements regarding the dates of his previous employment to be inconsistent and his stated reasons for unemployment to be highly probative.  While the Veteran reported that he had been unemployed for 18 months in 2010, he also stated that his unemployment was not due to his service-connected psychiatric disability.  Also, the Veteran, in his Applications for Increased Compensation Based on Unemployability, previously stated that he had not worked since 2006 and that he was unemployed since 2009 but also that he had not worked in the 5 years prior to his application in November 2015.  However, he also stated in his medical records that, prior to 2012, he maintained employment despite his admitted drinking problem.

While acknowledging the Veteran's struggles with employment, the Board finds that, prior to June 29, 2015, the Veteran was not unable to secure and follow a substantially gainful occupation solely due to his service-connected psychiatric disability.  The earliest evidence that establishes an inability to secure and follow a substantially gainful occupation is the September 2015 VA examination report.  Evidence prior to that time does not show that he was unemployable due solely to his service connected disability.  The Board therefore concludes that the preponderance of the evidence is against granting TDIU prior to June 29, 2015.


ORDER

Entitlement to an increased evaluation in excess of 70 percent disabling for persistent depressive disorder (previously evaluated as major depressive disorder, not otherwise specified (NOS) and borderline schizophrenic disorder) is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 29, 2015 is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's eye disability claim.  Hence, a remand to the AOJ is necessary.

Medical evidence submitted in January 2010 and August 2015 indicate that the Veteran was diagnosed with suspect glaucoma in 2004 and is taking eye drops to treat his condition.

In this case, the record indicates that the Veteran has an eye disability, reported eye pain while in service, and reports that his eyes have been worsening.  The only issue that remains is to determine whether there is a connection (nexus) between his in service eye complaints and his current eye disability.

In this case, the Board finds that VA has a duty to provide an examination with regard to the claim seeking service connection for an eye disability because there is evidence of a current eye disability, evidence establishing a relevant in-service event, injury, or disease, and an indication that his current eye disability may be associated with the Veteran's service but insufficient medical evidence on file to make a decision on this claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records, including those after August 2015, if any, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current eye disability to determine whether any current eye disability is related to service.

Access to the claims file, including a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is requested to list all current eye disabilities and to state whether it is at least as likely as not that any current eye disabilities are related to service.

The examiner must support any opinion rendered with a detailed rationale.

3.  After completion of all requested and necessary development, the case should be reviewed in detail, particularly in light of the newly obtained evidence.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


